DETAILED ACTION

This application is examined under the first inventor to file provisions of the AIA .
This office action in response to RCE filed on 01/21/2022.
Claim 1 is a pending claim and claim 1 is an independent claim, and claims 2-17 are canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20180098370 to Jung (hereinafter “Jung”) in view of US. Pub. 20180098370 to Bangolae (hereinafter “Bangola”).

Regarding claim 1: Bangola discloses a relay selection apparatus, applicable to relay equipment, the relay selection apparatus comprising: a receiver configured to receive a request information transmitted by a remote terminal for unicast traffic communication with a serving cell; and a transmitter configured to broadcast relay discovery information to the remote terminal, the relay discovery information including a first identifier (ID) of the relay equipment and a second identifier (ID) of the serving cell of the relay equipment(20180098370, see paragraph [0033], FIG. 1,   a first UE may be connected to a E-UTRAN (cell)  over a first LTE-Uu interface, and a second UE may be connected to the E-UTRAN over a second LTE-Uu interface; the first UE may execute a first prose application  and the second UE may execute a second ProSe application; the first UE and the second UE may be connected via a PC5 interface; in other words, the PC5 interface is the communication link between the two ProSe enabled UEs in direct communication and each connection uses its own  equipment ID), wherein the first ID of the relay equipment, the second ID of the serving cell of the relay equipment and a measurement result corresponding to the relay equipment are reported by the remote terminal to a network device (20180098370, see paragraph [0040], an eNodeB may configure a relay UE for a relay operation that may include both discovery and one-to-one communication between the relay UE and remote UE and between the relay UE and the eNodeB, where the discovery communication is via broadcast  and the ono-to-one communication  is unicast, see paragraph [0036], Release 13 aimed to support the extension of network coverage using layer 3 (L3)-based ProSe UE-to-Network Relays or a relay UE; a relay UE may perform a ProSe UE-to-Network Relay function, which supports the relay of unicast traffic to remote UEs that are not served by the E-UTRAN and the network, i.e., the relay UE may act as a relay between the network and the remote UE that is out-of-coverage; the relay UE will be in-coverage with the network in order to forward the data to the out-of-coverage remote UE, i.e., the relay UE uses the serving cell or E-UTRAN ID for transmitting the relay unicast traffic in both uplink (UL) and downlink (DL); in other words, the relay UE may forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE; the relay UE may provide  a generic L3 forwarding function that may relay Internet Protocol (IP) traffic that is relevant for public safety communication, and in addition, the relay UE may relay IP traffic (e.g., voice data, video data) to support service continuity for the remote UE, and see paragraph [0052],  the relay UE may determine whether to act as a relay based on the UE internal information, and the UE internal information may include measurements (e.g., RSRP and/or RSRQ measurements) of the serving cell to compare with thresholds that are provided as part of the relay configuration parameters; the UE internal information may include battery status information, i.e., the  battery status is above a certain threshold, or if the relay UE is connected to a permanent power supply, and see paragraphs [0112-0113], the relay UE may process and apply the following configuration parameters: SLrelayDiscoveryStart (to start the discovery procedure for the relay UE), t_relayDiscoveryPeriodicity (to specify the frequency of relay advertisements), t_relayOperationTimer (validity of the relaying operation), SLmaxRemoteUEs (number of UEs that may be connected through the relay UE), SLrelayResourceConfiguration (specific pool configuration information), SLremoteUEAuthorization (whether the remote UE may be authorized by the relay UE itself), and SLrelayControlConfiguration (whether the relay UE may release/redirect the remote UEs by itself); a  relay UE may determine if eNodeB authorization is required and initiate an RRC connection establishment procedure before performing a relay discovery process and  receives remote UE information based on  the, eNodeB authorization context information in a newly defined message or an existing message in order to complete a remote UE one-to-one connection).



  
 Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. See below.

Examiner respectfully elaborates why this application is not given a patent first, Bagola in paragraph [0033], and FIG. 1 discloses   a first UE may be connected to a E-UTRAN (cell)  over a first LTE-Uu interface, and a second UE may be connected to the E-UTRAN over a second LTE-Uu interface; the first UE may execute a first prose application  and the second UE may execute a second ProSe application; the first UE and the second UE may be connected via a PC5 interface. In other words, the PC5 interface is the communication link between the two ProSe enabled UEs in direct communication and each connection uses its own  equipment ID, and having this structure, once the second UE moves away from the cell, the only connection that makes it possible for the second UE to communicate to the cell is via the first UE, and before that the first UE will be configure as a relay UE and must  pass all criteria to be a relay UE, and second in paragraph [0036] Bagola discloses that release 13 is aimed to support the extension of network coverage using layer 3 (L3)-based ProSe UE-to-Network Relays or a relay UE; a relay UE may perform a ProSe UE-to-Network Relay function, which supports the relay of unicast traffic to remote UEs that are not served by the E-UTRAN and the network, i.e., the relay UE may act as a relay between the network and the remote UE that is out-of-coverage; the relay UE will be in-coverage with the network in order to forward the data to the out-of-coverage remote UE, i.e., the relay UE uses the serving cell or E-UTRAN ID for transmitting the relay unicast traffic in both uplink (UL) and downlink (DL); in other words, the relay UE may forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE; the relay UE may provide  a generic L3 forwarding function that may relay Internet Protocol (IP) traffic that is relevant for public safety communication, and in addition, the relay UE may relay IP traffic (e.g., voice data, video data) to support service continuity for the remote UE

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose phone number is 571-2713795 can be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476